EXHIBIT 10.5
2005 MOLEX SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated, Generally Effective as of January 1, 2008)

          PLAN HISTORY PLAN ACTION   ADOPTED   EFFECTIVE Original   July 29,
2005   January 1, 2005 Amended and Restated   December 31, 2005   January 1,
2005 Amended and Restated   March 31, 2006   January 1, 2006 Amended and
Restated and Merger of
The Molex Incorporated Supplemental
Executive Retirement Plan into this plan   December 7, 2007   January 1, 2008

 



--------------------------------------------------------------------------------



 



2005 Molex Supplemental Executive Retirement Plan

         
Article 1. Establishment and Purposes
    1  
1.1 Establishment
    1  
1.2 Purposes
    1  
 
       
Article 2. Definitions
    2  
2.1 “2003 SERP”
    2  
2.2 “Account”
    2  
2.3 “Affiliate”
    2  
2.4 “Beneficiary”
    2  
2.5 “Code”
    2  
2.6 “Committee”
    2  
2.7 “Company”
    2  
2.8 “Disability”
    2  
2.9 “Distribution Date”
    3  
2.10 “Election Form(s)”
    3  
2.11 “Employer”
    3  
2.12 “ERISA”
    3  
2.13 “Forfeiture”
    3  
2.14 “Initial Eligibility Date”
    3  
2.15 “Investment Elections”
    3  
2.16 “Participant”
    3  
2.17 “Plan”
    3  
2.18 “Plan Year”
    3  
2.19 “Profit Sharing Plan”
    3  
2.20 “Separation from Service”
    3  
2.21 “Supplemental Company Contributions”
    4  
2.22 “Trust Agreement” or “Trust”
    4  
2.23 “Trustee”
    4  
2.24 “Unforeseeable Emergency”
    4  
2.25 “Vested Benefit”
    4  
 
       
Article 3. Eligibility and Participation
    4  
3.1 Eligibility
    4  
3.2 Notice of Eligibility
    5  
3.3 Right to Participation or Employment
    5  
3.4 Effect of Subsequent Ineligibility
    5  
 
       
Article 4. Company Contributions
    5  
4.1 Annual Company Contributions
    5  
4.2 Vesting
    5  
 
       
Article 5. Distribution of Benefits
    6  
5.1 Time of Distribution
    6  
5.2 Benefits Upon Separation From Service
    6  

i



--------------------------------------------------------------------------------



 



         
5.3 Benefits Upon Disability
    6  
5.4 Benefits Upon Death
    6  
5.5 Payment Forms
    7  
5.6 Changes to Time and Form of Payment
    7  
5.7 Unforeseeable Emergency
    8  
5.8 Source of Assets for Benefits
    8  
5.9 Forfeitures
    8  
5.10 Withholding of Taxes
    8  
 
       
Article 6. Individual Accounts
    9  
6.1 Participants’ Accounts
    9  
6.2 Earnings and Losses
    9  
6.3 Distributions
    9  
6.4 Participant Statements
    9  
 
       
Article 7. The Trust
    9  
7.1 Establishment of Irrevocable Trust
    9  
7.2 Trustee
    9  
7.3 Investment Funds
    9  
7.4 Investment Managers
    10  
7.5 Assets
    10  
7.6 Funding
    10  
 
       
Article 8. Investment Elections and Allocations
    10  
8.1 Investment Election
    10  
8.2 Change of Prior Election
    10  
8.3 Form of Election
    10  
8.4 Transfer of Funds
    10  
8.5 Allocating Distributions
    10  
 
       
Article 9. Beneficiary Designation
    11  
9.1 Designation of Beneficiary
    11  
9.2 Death of Beneficiary
    11  
9.3 Ineffective Designation
    11  
 
       
Article 10. Administration
    11  
10.1 The Committee
    11  
10.2 Authority of the Committee
    11  
10.3 Delegation of Committee Members’ Powers
    11  
10.4 Manner of Action of the Committee
    12  
10.5 Decisions Binding
    12  
10.6 Indemnification
    12  
10.7 Claims Procedures
    12  
 
       
Article 11. Amendment and Termination
    12  
11.1 Right to Terminate and Amend
    12  

ii



--------------------------------------------------------------------------------



 



         
11.2 Notice of Termination
    12  
11.3 Effect of Termination
    12  
11.4 Limitations on Amendments
    12  
11.5 Merger, Consolidation, Reorganization, or Transfer
    13  
 
       
Article 12. Participation In And Withdrawal from the Plan By An Employer
    13  
12.1 Affiliate Participation in the Plan
    13  
12.2 Withdrawal from the Plan
    14  
 
       
Article 13. Miscellaneous
    14  
13.1 Costs of the Plan
    14  
13.2 Nontransferability
    14  
13.3 Successors
    14  
13.4 Severability
    14  
13.5 Applicable Law
    14  
13.6 Gender and Number
    14  

iii



--------------------------------------------------------------------------------



 



2005 MOLEX SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Generally Effective as of January 1, 2008)
     WHEREAS, Molex Incorporated, a Delaware corporation (the “Company”),
established the 2005 Molex Supplemental Executive Retirement Plan effective as
of January 1, 2005 (the “Plan”);
     WHEREAS, the Plan, prior to January 1, 2008, provided for both (1) employee
voluntary deferrals of salary and bonus, and (2) employer contributions for
purposes of restoring benefits lost by certain employees under the Molex
Incorporated Profit Sharing and Retirement Plan (the “Profit Sharing Plan”) as a
result of limitations imposed under the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) and the Internal Revenue Code of 1986, as amended
(the “Code”);
     WHEREAS, the Company has determined that for ease in administration, it is
in the Company’s best interest to spin-off, effective January 1, 2008, the
portion of the Plan which provides for employee voluntary deferrals of salary
and bonus to a separate plan which will be called the “Molex Executive Deferred
Compensation Plan” and retain in this Plan solely the portion of the Plan that
represents an excess benefit pertaining to the Profit Sharing Plan;
     WHEREAS, the Company also maintains the Molex Incorporated Supplemental
Executive Retirement Plan, as amended (the “Old SERP”);
     WHEREAS, the terms and conditions of the Plan and the Old SERP relatively
mirror each other and operationally are intended to be administered in the same
manner;
     WHEREAS, the Company, based on the advice of counsel, has determined that
amending the Old SERP for Code Section 409A will not adversely impact the
participants in the Old SERP; and
     WHEREAS, to simplify administration of its excess benefit plans, the
Company has determined that it is in its best interest to merge the Old SERP
into the Plan and create a single, combined excess benefit plan.
     NOW, THEREFORE, in compliance with the foregoing, the Company amends and
restates effective as of January 1, 2008, except where otherwise specifically
provided, this Plan, to provide as follows:
ARTICLE 1. ESTABLISHMENT AND PURPOSES
     1.1 Establishment. Although originally adopted on January 1, 2005, the Plan
is hereby amended and restated effective January 1, 2008. The Plan is a
nonqualified retirement plan for key employees as described herein and is
intended to comply with the provisions of Code Section 409A and any regulations
issued thereunder.
     1.2 Purposes. The purposes of the Plan are as follows:
     (a) Restoration of Qualified Benefits. To restore the intended operation of
the Profit Sharing Plan for a select group of management or highly compensated
employees of an Employer by replacing benefits lost thereunder due to certain
statutory restrictions.

1



--------------------------------------------------------------------------------



 



     (b) Unfunded Plan. To be an unfunded plan maintained primarily to provide
benefits for a select group of management or highly compensated employees within
the meaning of §§201, 301, and 401 of ERISA, and therefore is further intended
to be exempt from the provisions of Parts 2, 3, and 4 of Title I of ERISA.
     (c) Merger of the Old SERP and the Plan. To merge the Old SERP into this
Plan effective as of January 1, 2008 for purposes of creating a single,
integrated, combined excess benefit plan for administration purposes.
ARTICLE 2. DEFINITIONS
     Whenever used herein, the following terms shall have the respective
meanings set forth below and, when intended, such terms shall be capitalized:
     2.1 “Account” means the bookkeeping ledger established for each Participant
for the purpose of tracking:
     (a) Supplemental Company Contributions; and
     (b) the prior account balance, if any, valued as of December 31, 2007 and
merged into this Account from the Old SERP on January 1, 2008,
all adjusted periodically to reflect plus (or minus) any gains (or losses)
accruing as a result of Investment Elections.
     2.2 “Affiliate” means any corporation, organization, or entity which is
under common control with the Company or which is otherwise required to be
aggregated with the Company pursuant to paragraphs (b), (c), (m), or (o) of Code
§414.
     2.3 “Beneficiary” means the person, trust, or other entity designated by
the Participant to receive benefits that may become payable hereunder upon his
or her death pursuant to Section 5.4 of the Plan.
     2.4 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations and rulings issued thereunder. Reference to any
section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
that section or subsection.
     2.5 “Committee” means the Special Subcommittee of the Executive Committee
of the Company’s Board of Directors.
     2.6 “Company” means Molex Incorporated, a Delaware corporation.
     2.7 “Disability” means the Participant is:
     (a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
last for a continuous period of not less than twelve (12) months; or
     (b) by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period

2



--------------------------------------------------------------------------------



 



of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan of an
Employer that then covers the Participant.
     2.8 “Distribution Date” means the earlier to occur of:
     (a) in the case of Separation from Service other than for death or
Disability, the date specified in Section 5.2.
     (b) in the case of Disability, the date specified in Section 5.3;
     (c) in the case of death, the date specified in Section 5.4.
     2.9 “Election Form(s)” means the form(s) that the Participant must complete
and return to the Company in order to elect the form of distribution with
respect to the Participant’s Account under the Plan to be paid upon his/her
relevant Distribution Date.
     2.10 “Employer” means the Company, and any corporation, organization or
entity that is an Affiliate and either adopts the Plan pursuant to Section 12.1
or continues the Plan as a successor under Section 13.3.
     2.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor thereto.
     2.12 “Forfeiture” means the unvested portion (in accordance with
Section 4.2) of a Participant’s Account as of a participant’s Distribution Date.
     2.13 “Initial Eligibility Date” means, pursuant to Regulation Section
1.409A-2(a)(7)(iii), the first day of an eligible employee’s taxable year
immediately following the first year the Company accrues a benefit (i.e.,
credits a Supplemental Company Contribution to his/her Account) for him/her
under the Plan.
     2.14 “Investment Elections” shall have the same meaning as described in
Section 8.1.
     2.15 “Old SERP” means the Molex Incorporated Supplemental Executive
Retirement Plan (As Amended and Restated Effective as of January 1, 2007).
     2.16 “Participant” means an employee of an Employer who has been approved
for eligibility by the Committee as provided in Article 3.
     2.17 “Plan” means the 2005 Molex Supplemental Executive Retirement Plan, as
amended.
     2.18 “Plan Year” means the consecutive 12-month period beginning each
January 1 and ending December 31.
     2.19 “Profit Sharing Plan” means the Molex Incorporated Profit Sharing and
Retirement Plan, as amended, or any successor plan thereto.
     2.20 “Separation from Service” means the Participant’s termination of
employment with the Employer for any reason, including retirement, death, or
Disability, or as otherwise provided

3



--------------------------------------------------------------------------------



 



by the Department of Treasury or the Internal Revenue Service in regulations or
other guidance promulgated under Code §409A.
     2.21 “Supplemental Company Contributions” means, the excess, if any, of:
     (a) the benefit the Participant otherwise would have been entitled to have
credited to a separate account for his/her benefit under the Profit Sharing Plan
for a given Plan Year if such benefit was calculated without regard to the
following:

  (i)   Code Section 415,     (ii)   Code Section 401(a)(17),     (iii)   Code
Section 401(k)(3),     (iv)   Code Section 401(m)(2), and     (v)   Code
Section 402(g), over

     (b) the actual benefit which the Participant is entitled to have credited
to a separate account for his/her benefit for such given Plan Year under the
Profit Sharing Plan; PLUS
     (c) any other discretionary amounts, if any, contributed by an Employer to
the Participant’s Account.
     2.22 “Trust Agreement” or “Trust” means the trust agreement and the trust
established by the Company for the Plan.
     2.23 “Trustee” means the Trustee named in the Trust Agreement and any duly
appointed successor thereto.
     2.24 “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary or a dependent (as defined
in Code Section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), loss of the Participant’s property due to casualty or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. Any distributions made on account of an
Unforeseeable Emergency shall be made pursuant to Section 5.7.
     2.25 “Vested Benefit” means the amount equal to the vested portion (in
accordance with Section 4.2) of a Participant’s Account at any time. All Vested
Benefits shall be determined by valuing the Participant’s Account as of the
close of the business day immediately prior to the Distribution Date.
ARTICLE 3. ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility To be eligible to participate in the Plan for a given Plan
Year, an employee must be among a select group of management or highly
compensated employees of an Employer, and selected for participation by the
Committee, such that the Plan qualifies for the “top hat” exemption from most of
the substantive requirements of Title I of ERISA, as described in

4



--------------------------------------------------------------------------------



 



Section 1.2(b). Accordingly, the Committee may terminate the participation of
any or all Participants in order to achieve and maintain this intended result;
provided, however, such termination from participation shall not become
effective until the first day of the next succeeding Plan Year. The Committee
shall have the sole discretion to determine eligibility pursuant to the Plan.
Notwithstanding the foregoing, an employee who was a participant in the Old SERP
on December 31, 2007, shall immediately become a Participant in this Plan as of
January 1, 2008 when his/her prior account balance under the Old SERP is
credited to his/her Account under this Plan as of January 1, 2008.
     3.2 Notice of Eligibility. The Company shall notify eligible employees of
their eligibility to participate in the Plan. An eligible employee shall be
treated as initially eligible to participate in the Plan at his/her Initial
Eligibility Date. Such eligible employee must file an Election Form related to
payment of his/her Account within thirty (30) days of his/her Initial
Eligibility Date. In the event such eligible employee does not file his/her
Election Form related to payment of his/her Account within thirty (30) days of
his/her Initial Eligibility Date, then such eligible employee’s initial Election
Form shall be deemed to have elected the default form of distribution under
Section 5.5(a) which is a lump-sum distribution.
     3.3 Right to Participation or Employment. No employee shall have the right
to be selected to participate in this Plan or, having been so selected, to be
selected to participate in any future Plan Year. Further, nothing in the Plan
shall interfere with or limit in any way the right of an Employer to terminate
any Participant’s employment at any time, nor confer upon any Participant a
right to continue in the employ of an Employer.
     3.4 Effect of Subsequent Ineligibility. In the event a Participant ceases
to be eligible for continued participation in the Plan for any reason, such
individual shall become an inactive Participant, retaining all the rights
relating to previous Supplemental Company Contributions as described under the
Plan, until such time that such individual again is determined by the Committee
to be an active Participant or until Separation from Service.
ARTICLE 4. COMPANY CONTRIBUTIONS
     4.1 Annual Company Contributions. For each Plan Year, the Company shall
make a contribution, equal to the Supplemental Company Contribution for such
Plan Year, to the Account of each Participant, if applicable.
     4.2 Vesting. A Participant shall have a vested non-forfeitable interest in
his or her Account in accordance with the following:
          (a) General Rule. A Participant shall have a vested and
non-forfeitable interest in that portion of his/her Account in accordance with
the
     following schedule.

      Years of Service   Vested Percentage
less than 2
  0% 2   20% 3   40% 4   60% 5   80% 6 or more   100%

5



--------------------------------------------------------------------------------



 



     (b) Accelerated Vesting. Notwithstanding paragraph (a) immediately above, a
Participant shall be fully vested and have a non-forfeitable interest in his/her
entire Account if:

  (i)   the Participant attains age 65 while still an employee;     (ii)   the
Participant dies or suffers a Disability while an employee.

     (c) Transferred Employee. An Employee who is transferred to or from a
nonparticipating Affiliate shall be credited with service, for purposes of
vesting, for all of his employment with the Employer and any nonparticipating
Affiliate, before and after such transfer.
ARTICLE 5. DISTRIBUTION OF BENEFITS
     5.1 Time of Distribution. Unless specifically otherwise provided in this
Article 5, distribution of a Participant’s Supplemental Company Contribution
with respect to a given Plan Year shall commence no later than ninety (90) days
following a Participant’s Distribution Date. Notwithstanding any other provision
of the Plan to the contrary, in no event shall the distribution of any
Supplemental Company Contribution with respect to a given Plan Year be
accelerated to a time earlier than which it would otherwise have been paid,
whether by amendment of the Plan, exercise of the Committee’s discretion, or
otherwise, except as permitted by the Treasury Regulations issued or other
governmental guidance provided pursuant to Code §409A.
     5.2 Benefits Upon Separation From Service. A Participant who has Separated
from Service with an Employer other than on account of death or Disability shall
receive payment of the balance in his or her Supplemental Company Contribution
with respect to a given Plan Year no later than the tenth (10th) business day of
the seventh calendar month following the Participant’s Separation from Service,
and such payment shall be made in the following form:
     (a) Separation from Service On or After Attaining Age 591/2. The
Participant shall receive payments in accordance with the elections on the
Participant’s currently effective Election Form(s);
     (b) Separation from Service Before Attaining Age 591/2. Notwithstanding any
election related to form on the Participant’s currently effective Election
Form(s), the Participant shall receive a single lump sum payment.
     5.3 Benefits Upon Disability. A Participant who has incurred a Disability
shall receive distribution of his or her Supplemental Company Contribution with
respect to a given Plan Year no later than ninety (90) days following the
Committee determination of the Participant’s Disability. The Committee shall
have the sole discretionary authority to determine whether a Participant has
incurred a Disability. Payment or payments shall be made in the form or forms
elected by the Participant on the Participant’s currently effective Election
Form(s).
     5.4 Benefits Upon Death. Notwithstanding any election related to form on
the Participant’s currently effective Deferral Form(s), upon a Participant’s
death, the Committee shall pay to the Participant’s Beneficiary a benefit equal
to the remaining balance in the Participant’s Account in a single lump sum
payment. Payment shall be made no later than ninety (90) days following the
Participant’s death.

6



--------------------------------------------------------------------------------



 



     5.5 Payment Forms. A Participant shall be able to elect his/her form of
distribution with respect to his/her Supplemental Company Contribution with
respect to a given Plan Year in accordance with rules established by the
Committee. With respect to the first Election Form filed after the Participant’s
Initial Eligibility Date, the form of payment elected on that initial Election
Form shall remain in place for all subsequent Plan Year’s Supplemental Company
Contributions made to a Participant’s Account until such Participant files a new
Election Form electing a different form of payment prospectively to become
effective as of the first day of the immediately following Plan Year in which
such new Election Form if filed. For clarification, any subsequent Election Form
shall not alter any prior Plan Year’s Supplemental Company Contributions which
are subject to a prior Election Form. In the event a Participant does not file
an Election Form specifying a form of distribution, then Participant shall be
deemed to have elected the default form of distribution which is a lump-sum
distribution.
     (a) Default Form of Distribution. Unless a Participant otherwise elects in
accordance with paragraph (b) below, a Participant’s Supplemental Company
Contribution with respect to a given Plan Year shall be paid in a single lump
sum.
     (b) Forms of Distribution. In lieu of a lump sum form of payment, a
Participant may elect to receive distribution of his/her Supplemental Company
Contribution with respect to a given Plan Year (adjusted by earnings/losses) in
the form of substantially equal annual installment payments upon the relevant
Distribution Date. A Participant may select the number of years within the
options provided by the Committee in the Election Form over which the
Supplemental Company Contribution with respect to a given Plan Year is to be
paid, up to a maximum of five years. Such election shall be made on the Election
Form required by the Committee. During the payout period, earnings shall accrue
on a Participant’s Supplemental Company Contribution with respect to a given
Plan Year in the manner provided in Section 6.2. The amount of each installment
payment shall be equal to the balance remaining in the Participant’s Account
related to such Supplemental Company Contribution (adjusted by earnings/losses)
with respect to a given Plan Year immediately prior to each such payment,
multiplied by a fraction, the numerator of which is one, and the denominator of
which is the number of installment payments remaining, with the last installment
consisting of the balance of the Participant’s vested Supplemental Company
Contribution (adjusted by earnings/losses) with respect to a given Plan Year, as
liquidated to completely settle the Supplemental Company Contribution (adjusted
by earnings/losses) owed with respect to a given Plan Year.
     5.6 Changes to Time and Form of Payment. Notwithstanding anything to the
contrary in this Article 5 or the Plan, the only Participants who are eligible
to avail themselves of the provisions of this Section 5.6 to file a subsequent
Election Form relating to a previously-made Supplemental Company Contribution
for a given Plan Year are those Participants who were defaulted to a lump sum
form of distribution pursuant to Section 3.2 due to an inability to file an
initial Election Form within thirty (30) days of his/her Initial Eligibility
Date.
     (a) Five (5) Year Rule. A Participant who has been defaulted to a lump sum
distribution under Section 3.2 may later change such defaulted election to
installment payments and may select the number of years within the options
provided by the Committee in the Election Form over which the Supplemental
Company Contribution (adjusted by earnings/losses) with respect to a given Plan
Year is to be paid, up to a maximum of five years; provided, the first
installment payment shall be deferred to a date that is at least five years
after the date the lump sum distribution would otherwise have been made.

7



--------------------------------------------------------------------------------



 



     (b) Twelve (12) Month Rule. Any such election changes shall be completed in
accordance with Committee rules, and shall not be effective unless made more
than twelve (12) months before the date payment would otherwise be made or begin
to be made and additionally, such change election shall not become effective for
twelve (12) months after such change election is filed with the Committee.
Notwithstanding the foregoing, in accordance with Code §409A, election changes
that have the effect of accelerating the time for payment shall be prohibited.
     5.7 Unforeseeable Emergency.
     (a) Request for Distribution. A Participant may request that all or a
portion of his or her vested Account balance be distributed at any time by
submitting a written request to the Committee demonstrating that he or she has
suffered an Unforeseeable Emergency, and that the distribution is necessary to
alleviate the financial hardship created by the Unforeseeable Emergency.
     (b) Committee Determination. The Committee shall have the sole
discretionary authority to determine whether a Participant has suffered an
Unforeseeable Emergency. Whether a Participant has suffered an Unforeseeable
Emergency shall be determined based on the relevant facts and circumstances of
each case. In making such a determination, the Committee shall take into account
the extent that such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant’s assets (unless such liquidation itself would cause a severe
financial hardship).
     (c) Timing of Distribution. Upon the finding that the Participant has
suffered an Unforeseeable Emergency, the Committee shall distribute to the
Participant in a lump sum that portion of his or her Account necessary to
satisfy the Unforeseeable Emergency, plus taxes attributable thereto.
Distributions made pursuant to this Section 5.7 shall be made no later than
ninety (90) days after the Committee has reviewed and approved the request.
Notwithstanding the foregoing, distributions due to Unforeseeable Emergencies
shall only be made in accordance with regulations promulgated by the Department
of Treasury or other guidance issued by the Internal Revenue Service under Code
§409A.
     5.8 Source of Assets for Benefits. All Vested Benefits shall be paid first
from the Trust, to the extent assets exist in the Trust and then, as necessary,
by the Employer from other general assets.
     5.9 Forfeitures. Any Forfeitures triggered in a given Plan Year shall be
allocated to all Participants who received a Supplemental Company Contribution
for that Plan Year in which the Forfeiture occurred in the same manner as the
Profit Sharing Plan.
     5.10 Withholding of Taxes. The Employer shall have the right to require
Participants to remit to the Employer an amount sufficient to satisfy Federal,
state, and local tax withholding requirements, or to deduct from all payments
made pursuant to the Plan amounts sufficient to satisfy such withholding
requirements.

8



--------------------------------------------------------------------------------



 



ARTICLE 6. INDIVIDUAL ACCOUNTS
     6.1 Participants’ Accounts. The Employer shall establish and maintain
individual Accounts for each Participant hereunder. The establishment and
maintenance of Participants’ Accounts, however, shall not be construed as
entitling any Participant to any specific assets of an Employer. Supplemental
Company Contributions for a given Plan Year shall be credited to a Participant’s
Account annually during the immediately following Plan Year after the relevant
computations have during completed under the Profit Sharing Plan.
     6.2 Earnings and Losses. Each Participant’s Supplemental Company
Contributions for a given Plan Year shall be credited with earnings (or losses)
thereon daily or some less frequent time period as agreed upon by the Committee
and the Trustee. Such earnings (or losses) shall be based upon the actual
returns achieved pursuant to the Investment Elections of each Participant.
     6.3 Distributions. There shall be charged against each Participant’s
Supplemental Company Contributions for a given Plan Year any payments of Vested
Benefits made to the Participant or to a Participant’s Beneficiary and any
Forfeitures associated therewith.
     6.4 Participant Statements. Statements that identify the Participant’s
Account balance shall be provided to Participants on a basis no less frequent
than quarterly.
ARTICLE 7. THE TRUST
     7.1 Establishment of Irrevocable Trust. The Company has established an
Irrevocable Trust, governed by the Trust Agreement, (which shall be a grantor
trust within the meaning of Code §§671-678) with the Company as the grantor, for
the benefit of Plan Participants and Beneficiaries of Participants, as
appropriate. The Trust shall receive and hold the Supplemental Company
Contributions, and earnings (or losses) thereon, and shall make the payments
provided by the Plan. The Trust fund shall be held and invested by the Trustee
at the direction of the Committee and in accordance with the Trust Agreement.
     7.2 Trustee. The Trust shall have an independent Trustee (such Trustee to
have a fiduciary duty to carry out the terms and conditions of this Plan) as
selected by the Company, and shall have restrictions as to the Company’s ability
to amend the Trust or to cancel benefits provided thereunder. Except to the
extent that investments of the Trust fund are subject to the direction of the
Committee pursuant to Section 7.3, or to the direction of investment managers
appointed pursuant to Section 7.4, the Trustee shall have the sole and exclusive
responsibility for investing the Trust fund.
     7.3 Investment Funds. Except as provided in Section 7.4, the Trust shall
consist of two or more separate investment funds as selected from time to time
by the Committee among which Participants may elect to have their respective
Accounts invested. Subject to the provision of Section 7.4, the Committee shall
have the authority to select and change the number of investment funds available
and to set the investment guidelines of each investment fund and to otherwise
set policy and establish the funding strategies utilized by the Trust, as the
Committee may deem appropriate. All or any portion of any investment fund may,
on a temporary basis, be retained in cash or invested in property other than
that specified as the primary type of investment for such investment fund. Any
investment fund may be partially or entirely invested in any common or
commingled fund that is invested in property of the kind specified for such
investment fund.

9



--------------------------------------------------------------------------------



 



     7.4 Investment Managers. The Committee may designate one or more investment
managers to control and manage (including the power to direct the acquisition
and disposition of) the investment funds and to make professional investment
decisions or recommendations. The Committee shall not be liable for any act or
omission of such investment managers, except as required by law.
     7.5 Assets. Assets contained in the Trust shall at all times be
specifically subject to the claims of the Employer’s general creditors in the
event of bankruptcy or insolvency; such terms shall be specifically defined
within the provisions of the Trust, along with a required procedure for
notifying the Trustee of any such bankruptcy or insolvency.
     7.6 Funding. The Employer shall contribute cash or cash equivalents to the
Trust for the benefit of Participants as soon as practicable after the amount of
the Supplemental Company Contribution is known for each respective Participant.
The aggregate amount to be so contributed by the Employer on a periodic basis to
the Trust shall be equal to the aggregate Supplemental Company Contribution of
all Participants.
ARTICLE 8. INVESTMENT ELECTIONS AND ALLOCATIONS
     8.1 Investment Election. Subject to the provisions of Section 7.4, each
Participant shall make an Investment Election to invest his or her Account among
the investment funds provided for in Section 7.3 in any combination in multiples
of one percent (1%). To the extent that a Participant shall have made no
election hereunder, such Participant’s Account shall be allocated to the
investment fund having investment guidelines that contemplate the least risk of
loss of principal as determined by the Committee. To the extent that a
Participant makes no new election provided for hereunder in accordance with this
Section 8.1, the allocation of his or her Account among the investment funds
shall remain unchanged.
     8.2 Change of Prior Election. Subject to rules and procedures as the
Committee may establish, each Participant may change the allocation of his
Account among the investment funds provided for in Section 7.3 by making a new
Investment Election. The Committee shall have the authority and discretion to
limit reallocation or trading practices that the Committee or an Investment
Manager determines to be abusive or adverse to the investment fund or to the
interests of other Plan participants.
     8.3 Form of Election. The Investment Elections shall be made in such form
and in such manner as the Committee shall prescribe.
     8.4 Transfer of Funds. When an amount or amounts must be transferred
between investment funds by reason of a Participant’s election hereunder, such
amount shall be transferred to one or more of the other investment funds
pursuant to such election as soon as practical.
     8.5 Allocating Distributions. Any time a distribution (as defined in
Section 6.3) of part or all of the amount allocated to the Account of a
Participant is made pursuant to this Plan, a pro rata share of such distribution
shall be made from each investment fund in which said Account is invested.

10



--------------------------------------------------------------------------------



 



ARTICLE 9. BENEFICIARY DESIGNATION
     9.1 Designation of Beneficiary. Each Participant shall be entitled to
designate a Beneficiary or Beneficiaries who, upon the Participant’s death,
shall receive the amounts that otherwise would have been paid to the Participant
under the Plan. All designations shall be signed by the Participant, and shall
be in a form prescribed by the Committee. The Participant may change his or her
designation of Beneficiary at any time, on a form prescribed by the Committee.
The filing of a new Beneficiary designation form by a Participant shall
automatically revoke all prior designations by that Participant. Notwithstanding
the foregoing, such new Beneficiary designation is not effective until received
by the Committee during the Participant’s lifetime.
     9.2 Death of Beneficiary. In the event that all the Beneficiaries named by
a Participant, pursuant to Section 9.1 herein, predecease the Participant, the
Supplemental Company Contributions that would have been paid to the Participant
shall be paid to the Participant’s estate.
     9.3 Ineffective Designation. In the event the Participant does not
designate a Beneficiary, or for any reason such designation is ineffective in
whole or in part, the ineffectively designated amounts shall be paid to the
Participant’s estate.
ARTICLE 10. ADMINISTRATION
     10.1 The Committee. This Plan shall be administered by the Committee in
accordance with any rules and regulations that the Committee shall establish
from time to time, which are consistent with the provisions of this Plan.
     10.2 Authority of the Committee. The Committee shall have full power to
make any determination that may be necessary or advisable for the Plan’s
administration including, but not limited to, the following:
     (a) select employees for participation in the Plan, including anyone who is
a key employee;
     (b) determine the amount of Supplemental Company Contributions, if any;
     (c) select and change from time to time the investment funds available;
     (d) construe and interpret the Plan and any agreement or instrument entered
into hereunder;
     (e) determine whether a Participant has incurred a Disability or suffered
an Unforeseeable Emergency; and
     (f) establish, amend, or waive rules and regulations for the Plan’s
administration.
     10.3 Delegation of Committee Members’ Powers. A Committee member may
delegate any or all of his or her rights, powers, duties, and discretions to any
other Committee member, with the consent of the latter. The Committee may
delegate any or all of its powers, rights, duties, and discretions to an
individual to act as “Administrator” who may, but need not be, a Committee
member or an employee of the Company. Such delegation and the acceptance thereof
by such individual shall be in writing and written notice of such delegation
shall be given to the Company.

11



--------------------------------------------------------------------------------



 



To the extent the Committee has delegated its powers, rights, duties, and
discretions to an Administrator, the term “Committee” as used in this Plan shall
include such Administrator.
     10.4 Manner of Action of the Committee. The Committee members may act by
meeting, or by writing signed without meeting, and may sign any document by
signing one document or concurrent documents.
     10.5 Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan shall be final, conclusive, and
binding on all persons, including the Employer, its owners, employees,
Participants, and their estates and Beneficiaries.
     10.6 Indemnification. The Company shall indemnify and hold the members of
the Committee, its and their delegates and each Employer’s directors, officers,
and employees harmless from all claims, liabilities, and costs (including
reasonable attorneys’ fees) arising out of the good faith performance of their
functions hereunder.
     10.7 Claims Procedures. Claims for benefits under the Plan shall be
determined by the Committee, which shall have the sole discretionary authority
to interpret the Plan, to determine factual matters under the Plan and to decide
claims for benefits under the Plan. The claims procedures used by the Committee
under the Plan shall be the claims procedures set forth in the Profit Sharing
Plan for claims for benefits under the Profit Sharing Plan. Benefits shall be
paid under the Plan only if the Committee determines in its discretion that the
claimant is entitled to them.
ARTICLE 11. AMENDMENT AND TERMINATION
     11.1 Right to Terminate and Amend. The Committee hereby reserves the right
to amend, modify, and/or terminate the Plan at any time. While the Company
contemplates carrying out the provisions of the Plan indefinitely, the Company
shall be under no obligation or liability to maintain the Plan for any minimum
or other amount of time.
     11.2 Notice of Termination. Upon any termination of the Plan in its
entirety, the Committee shall give written notice thereof to the Trustee and to
each Participant.
     11.3 Effect of Termination. Except as provided by law, upon any termination
of the Plan, the Company shall thereafter be under no obligation, liability, or
responsibility to make any future contribution or other payment to the Trustee
on behalf of any Participant or any other person, trust, or fund for any purpose
under or in connection with the Plan except as provided in Section 13.1.
Notwithstanding the foregoing, all other provisions of the Plan concerning the
investment of Accounts and distribution of benefits shall continue. No
distributions of any Account shall be made or accelerated on account of the
termination of the Plan except as otherwise permitted by §409A of the Code or
regulations issued thereunder.
     11.4 Limitations on Amendments. The provisions of this Article 11 are
subject to and limited by the following restrictions:
     (a) No such amendment or termination shall in any manner adversely affect
any Participant’s rights to contributions previously made, or to Pay previously
deferred, or earnings thereon, without the consent of the Participant.

12



--------------------------------------------------------------------------------



 



     (b) The provisions of the Trust may only be amended or modified with the
written consent of both the Company and the Trustee.
     11.5 Merger, Consolidation, Reorganization, or Transfer.
     (a) General Rule. The merger, consolidation, or reorganization of the
Company, or the sale or transfer by it of all or substantially all of its assets
shall not terminate the Plan if there is delivery to the Company by the
Company’s successor or by the purchaser of all or substantially all of the
Company’s assets, of a written instrument requesting that the successor or
purchaser be substituted for the Company and agreeing to perform all the
provisions hereof which the Company is required to perform. Upon the receipt of
said instrument, with the approval of the Company, the successor or the
purchaser shall be substituted for the Company herein, and the Company shall be
relieved and released from any obligations of any kind, character, or
description herein or in any trust agreement imposed upon it.
     (b) No Assumption of Plan by Company’s Successor. In the event that the
Plan is not assumed by the Company’s successor or by the purchaser of all or
substantially all of the Company’s assets in a merger, consolidation,
reorganization or sale/transfer of the Company, then notwithstanding anything to
the contrary, the Company shall only be permitted to freeze the Plan to new
participants as of such transactional date but not terminate the Plan as of such
transactional date. Current Participants as of such transactional date who are
not yet fully vested in their Account pursuant to Section 4.2 shall be permitted
to continue vesting in their Account following such amendment to freeze as of
the transactional date. Notwithstanding Section 11.1, the Company shall not be
permitted to terminate and liquidate the Plan until all Participants have become
fully vested under Section 4.2 following such transactional date.
ARTICLE 12. PARTICIPATION IN AND WITHDRAWAL
FROM THE PLAN BY AN EMPLOYER
     12.1 Affiliate Participation in the Plan. Any Affiliate which desires to
become an Employer hereunder may elect, with the consent of its board of
directors, to become a party to the Plan and Trust Agreement by adopting the
Plan for the benefit of its eligible employees, effective as of the date
specified in such adoption:
     (a) by filing with the Company a certified copy of a resolution of its
board of directors to that effect, and such other information as the Company may
require; and
     (b) by the Company’s filing with the then Trustee a copy of such
resolution, together with a certified copy of resolutions of the adopting
organization’s board of directors approving such adoption.
The adoption resolution may contain such specific changes and variations in Plan
or Trust Agreement terms and provisions applicable to such adopting Employer and
its employees as may be acceptable to the Company and the Trustee. However, the
Company reserves the sole, exclusive right of any other amendment of whatever
kind or extent to the Plan or Trust Agreement. The Company may not amend
specific changes and variations in the Plan or Trust Agreement terms and
provisions as adopted by the Employer in its adoption resolution without the
consent of such Employer. The adoption resolution shall become, as to such
adopting organization and its

13



--------------------------------------------------------------------------------



 



employees, a part of this Plan as then amended or thereafter amended and the
related Trust Agreement. It shall not be necessary for the adopting organization
to sign or execute the original or then amended Plan and Trust Agreement
documents. The coverage date of the Plan for any such adopting organization
shall be that stated in the resolution or decision of adoption, and from and
after such effective date, such adopting organization shall assume all the
rights, obligations, and liabilities of an individual employer entity hereunder
and under the Trust Agreement. The administrative powers and control of the
Company, as provided in the Plan and Trust Agreement, including the sole right
to amendment, and of appointment and removal of the Committee, the Trustee, and
their successors, shall not be diminished by reason of the participation of any
such adopting organization in the Plan and Trust Agreement.
     12.2 Withdrawal from the Plan. Any Employer, by action of its board of
directors or other governing authority, may withdraw from the Plan and Trust
Agreement after giving 90 days’ notice to the Company, provided the Company
consents to such withdrawal. The Company shall thereafter be under no
obligation, liability or responsibility to make any future contribution or other
payment to the Trustee on behalf of any employee or any other person with
respect to such Employer under the Plan. No distributions of any Account shall
be made or accelerated on account of the Employer’s withdrawal except as
otherwise permitted by §409A of the Code or regulations issued thereunder.
ARTICLE 13. MISCELLANEOUS
     13.1 Costs of the Plan. All costs of implementing and administering the
Plan shall be borne by the Employer.
     13.2 Nontransferability. Participants’ rights to their Accounts under the
Plan may not be sold, transferred, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. In
no event shall the Employer make any payment under the Plan to any assignee or
creditor of a Participant or to any assignee or creditor of a Participant’s
Beneficiary.
     13.3 Successors. All obligations of the Employer under the Plan shall be
binding upon and inure to the benefit of any successor to the Employer, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Employer.
     13.4 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     13.5 Applicable Law. To the extent not preempted by federal law, the Plan
shall be governed by and construed in accordance with the laws of the state of
Illinois.
     13.6 Gender and Number. Except when otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

14